Citation Nr: 0328322	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  02-14 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from August 1969 to 
February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2002, a 
statement of the case was issued in August 2002, and a 
substantive appeal was received in August 2002.  The veteran 
testified at a Board videoconference hearing in May 2003.  

In January 2003, the RO denied service connection for removal 
of the right testicle.  The veteran submitted a timely notice 
of disagreement with the decision in February 2003.  The RO 
issued a statement of the case in April 2003.  The veteran 
has not, however, submitted a substantive appeal to complete 
an appeal on this issue.  The veteran and his representative 
were alerted to this matter at the May 2003 Board hearing.  


REMAND

The veteran has claimed entitlement to service connection for 
PTSD.  It appears that he has provided only minimal details 
regarding the claimed in-service stressors.  He reported an 
incident wherein he allegedly killed a man with a grenade 
launcher.  He also provided some details of other alleged 
stressors at the time of his May 2003 videoconference.  
Review of the claims file does not show that an attempt has 
been made by VA to verify the claimed in-service stressors.  
Appropriate action in this regard is necessary before the 
Board may proceed with appellate review.  

The Board stresses to the veteran and his representative the 
importance of furnishing as much detail as possible regarding 
the claimed stressor(s) to facilitate the attempt to verify 
the stressor(s).  



Accordingly, the case is hereby REMANDED for the following 
actions: 

1.  The RO should review the record and 
take any necessary action to ensure 
compliance with all notice and assistance 
requirements set forth in the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), and implementing 
regulations, now codified at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The RO should ensure that the 
veteran has been properly advised of (a) 
the information and evidence not of 
record that is necessary to substantiate 
his claim, (b) the information and 
evidence that VA will seek to provide, 
and (c) the information and evidence that 
the veteran is expected to provide.  The 
veteran should also be advised of the 
time period for submitting new evidence 
to ensure compliance with Paralyzed 
Veterans of America, et al. v. Secretary 
of Veterans Affairs, Nos. 02-7007, -7008, 
-7009, -7010 (Fed. Cir. Sept. 22, 2003).

2.  The RO should request the veteran to 
submit, in writing, as much descriptive 
information as possible regarding his 
claimed in-service stressors, such as 
names, locations, units assigned to, 
month and year, etc.  

3.  Regardless of whether the veteran 
responds to the request for stressors, 
the RO should review the claims file and 
prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents and the veteran's 
statements and testimony regarding the 
claimed stressors.  This summary, all 
stressor statements, DD Forms 214 and the 
veteran's service personnel records, 
along with any other supporting 
documents, should be submitted to the U. 
S. Armed Services Center for Research of 
Unit Records (USASCRUR), at 7798 Cissna 
Road, Springfield, Virginia 22150, for 
verification.  Any additional development 
recommended by those offices should be 
accomplished by the RO.  

4.  If, and only if, the claimed 
stressors are verified, the veteran 
should be afforded a VA psychiatric 
examination in order to determine whether 
he has PTSD and, if so, whether it is 
related to the verified stressor.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination, and the examiner must be 
clearly told which stressor(s) has/have 
been verified.  If a medical diagnosis of 
PTSD cannot be made, or if the examiner 
finds that any PTSD is not related to a 
claimed stressor(s), he or she should so 
indicate with a detailed explanation for 
such findings. 

5.  After the completion of the above, 
the RO should review the expanded records 
and determine whether entitlement to 
service connection for PTSD is warranted.  
If the benefit sought is not granted, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



                  
_________________________________________________
	ALAN S. PEEVY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




